Vista la moción del banco y su memorándum para que desestime-mos la presente apelación interpuesta por dos de los tres demandados por no haberle notificado al otro demandado Manuel Meseguer; y apareciendo que los tres demandados fueron condenados mancomu-nada y solidariamente al pago de la cantidad reclamada por lo que Meseguer no resulta ser parte contraria en esta apelación ya que una revocación o modificación de la sentencian no podría perjudi-carle, no ha lugar a desestimar la presente apelación.